Exhibit 10.1 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated as of November 13, 2014 (the “Effective Date”) by and between Montalvo Spirits, Inc., a Nevada corporation, with offices located at 5301 N. Commerce Ave., Moorpark, CA, 93021 (the "Company"), and (“” or the “Employee”), residing at . W I T N E S S E T H : WHEREAS, the Company desires to secure the unique experience, ability and services of Employee upon the terms and conditions hereinafter set forth and to prevent any other competitive business from securing Employee’s services; WHEREAS, Employee desires to render services to the Company upon the terms and conditions hereinafter set forth; NOW, THEREFORE, the parties mutually agree as follows: Section 1.Employment.The Company hereby employs Employee and Employee hereby accepts such employment, subject to the terms and conditions set forth in this Agreement. Section 2.Duties.Employee shall serve as of the Company.During the Term (as defined in Section 3), Employee shall devote substantially all of Employee’s business time to the performance of Employee’s duties hereunder unless otherwise authorized by the Company’s Board of Directors. Section 3.Term and Place of Employment. 3.1Term of Employment. The term of this Agreement shall be for a period of two years commencing on the Effective Date, subject to earlier termination by the parties pursuant to Sections, 6 and 7 hereof (the “Term”).The Term may be extended under mutually agreed upon terms and conditions to be negotiated at such time. 3.2Place of Employment. Employee will be assigned to work at the offices of the Company, currently located at . Employee may be required to travel as may be reasonably necessary to fulfill his responsibilities. Section 4. Compensation of Employee. 4.1Salary. The Company shall pay Employee the following compensation for Employee’s services hereunder, less such deductions as shall be required to be withheld by applicable law and regulations: (a) The Company shall pay to Employee an annual base salary (the “Base Salary”) of $72,000 per annum.Following the end of the Term, if both parties mutually agree to extend the employment agreement, the Company and Employee shall negotiate a reasonable salary for each year through the term of the new employment agreement. (b) All salaries payable to Employee shall be paid at such regular weekly, biweekly or semi-monthly time or times as the Company makes payment of its regular payroll in the regular course of business. 4.2Discretionary Bonus.During the Term, in addition to the annual salary set forth in Section 4.1 above, Employee shall be entitled to such bonus compensation as the Board of Directors of the Company may determine from time to time in its sole discretion payable in cash, options or in capital stock of the Company. -1- 4.3Expenses.During the Term, the Company shall provide Employee with an allowance for all reasonable and necessary business travel (except daily commuting to and from the office) expenses and other bona fide disbursements, consistent with Company policy, incurred by Employee on behalf of the Company, in performance of Employee’s duties hereunder. 4.4Benefits.Employee shall be permitted during the Term to participate in medical, dental or vision plan, including any hospitalization or disability insurance plans, health programs, pension plans, bonus plans or similar benefits that may be available to other professionals of the Company to the extent he is eligible under the terms of such plans or programs.Employee may participate in the Company’s 401K-retirement program. Section 5.Vacations/Sick Leave/Holidays.Employee shall be entitled to receive the benefits in the company time off policy, which currently provides for 25 paid days off per year and increases based on tenure, to be utilized as directed in the company guidelines. Section 6.Disability/Death of the Executive. If Employee is incapacitated or disabled by accident, sickness or otherwise so as to render Employee mentally or physically incapable of performing the services required to be performed under this Agreement for a period of sixty (60) consecutive days or longer or for any ninety (90) days in any period of three hundred sixty (360) consecutive days (a "Disability"), or if Employee dies during the Term, the Company may, at that time or any time thereafter, at its option, terminate the employment of Employee under this Agreement immediately upon giving Employee or Employee’s estate notice to that effect.In the event of the Disability or death of Employee, he or Employee’s estate, if applicable, shall receive all compensation set forth in Section 4.1 for the remaining balance of the Term.The Company will provide Employee with disability insurance during Employee’s employment, commensurate with current company policy. Section 7.Termination. 7.1Termination For Cause.The Company may terminate the employment of Employee and all of the Company's obligations under this Agreement at any time for Cause (as hereinafter defined) by giving Employee notice of such termination, with reasonable specificity of the details thereof."Cause" shall mean (i) Employee’s misconduct could reasonably be expected to have a material adverse effect on the business and affairs of the Company, (ii) Employee’s disregard of lawful instructions of the Company's Board of Directors consistent with the Employee’s position relating to the business of the Company or neglect of duties or failure to act, which, in each case, could reasonably be expected to have a material adverse effect on the business and affairs of the Company, (iii) the commission by Employee of an act constituting common law fraud, or a felony, or criminal act against the Company or any affiliate thereof or any of the assets of any of them, (iv) conviction of a crime involving moral turpitude or (v) Employee’s material breach of any of the agreements contained herein.A termination pursuant to Section 7.1(i), (ii) or (v) shall take effect fifteen (15) days after the giving of the notice contemplated hereby unless he shall, during such fifteen (15) day period, remedy to the satisfaction of the Board of Directors of the Company the misconduct, disregard or breach specified in such notice; provided, however, that such termination shall take effect immediately upon the giving of such notice if the Board of Directors of the Company shall, in its sole discretion, have determined that such misconduct, disregard or breach is not remediable (which determination shall be stated in such notice).A termination pursuant to Section 7.1(iii) or (iv) shall take effect immediately upon the giving of the notice contemplated hereby. 7.2Termination Without Cause. The Company may terminate the employment of Employee and all of the Company's obligations under this Agreement (except as hereinafter provided) at any time during the Term without Cause (hereinafter, "Without Cause") by giving Employee a written notice of such termination, to be effective fifteen (15) days following the giving of such written notice.In such event, Employee shall receive compensation as set forth in paragraph 4.1(a) equal to the balance of the Term, inclusive of commissions, for Employee’s severance.The Company specifically agrees to maintain Employee’s benefits as set forth in paragraph 4.4 for the remainder of the Term. 7.3Termination for Good Reason; Resignation.Employee may (i) resign or (ii) terminate Employee’s employment and all of Employee’s obligations under this Agreement at any time during the Term for Good Reason (as hereinafter defined) by giving the Company notice of such termination, with reasonable specificity of the details thereof, to be effective fifteen (15) days following the giving of such written notice. Good Reason shall mean the occurrence of any of the following events or conditions: -2- (i) (A) the assignment to the employee of any duties materially inconsistent in any respect with Employee’s position (including status, offices, titles and reporting requirements), authority, duties or responsibilities as contemplated by Section 2 of this Agreement, or (B) any other action by the Company which results in a material diminution in such position, authority, duties or responsibilities, other than an insubstantial and inadvertent action which is remedied by the Company promptly after receipt of notice thereof given by the employee; or (ii) any failure by the Company to comply with the provisions of Section 4 or 5 of this Agreement, other than an insubstantial and inadvertent failure which is remedied by the Company promptly after receipt of notice thereof given by the employee; or (iii) the Company's requiring the employee to be based at any office or location outside sixty (60) mile radius from the employee’s current work location, except for travel reasonably required in the performance of the employee's responsibilities. For convenience of reference, the date upon which any termination of the employment of the employee pursuant to Sections 6 or 7 shall be hereinafter referred to as the "Termination Date". Section 8.Effect of Termination of Employment. (a) Upon the termination of Employee’s employment for Cause, neither he nor Employee’s beneficiaries or estate shall have any further rights under this Agreement or any claims against the Company arising out of this Agreement, except the right to receive (i) the unpaid portion of the Base Salary computed on a pro rata basis to the Termination Date as described in Section 4.1(a)(the “Unpaid Salary Amount”), and (ii) reimbursement for any expenses for which he shall not have theretofore been reimbursed, as provided in Section 4.4 (the "Expense Reimbursement Amount"). (b) Upon the termination of Employee’s employment by the Company Without Cause or by Employee for Good Reason, neither he nor Employee’s beneficiaries or estate shall have any further rights under this Agreement or any claims against the Company arising out of this Agreement, except the right to receive (i) the Unpaid Salary Amount, (ii) the Expense Reimbursement Amount,(iii) a severance compensation equal to the remaining balance of the Term, inclusive of commissions, and (iv) continuation of health care benefits as set forth in paragraph 4.4 for the remainder of the Term (c) In the event he resigns from employment prior to the end of the Term, neither he nor Employee’s beneficiaries or estate shall have any further rights under this Agreement or claims against the Company arising out of this Agreement except the right to receive (i) the Unpaid Salary Amount, and (ii) the Expense Reimbursement Amount. (d)Notwithstanding the preceding provisions of this Section 8, in the event the payments to be received by the employee would constitute an "excess parachute payment" under the Internal Revenue Code of 1986, and applicable regulations as then in effect, then such payments shall be reduced accordingly so as not to constitute an "excess parachute payment." Section 9.Disclosure of Confidential Information. Employee recognizes that he has had and will continue to have access to secret and confidential information regarding the Company, including but not limited to its customer list, products, formulae, know-how, and business and marketing plans ("Confidential Information").He acknowledges that such information is of great value to the Company, is the sole property of the Company, and has been and will be acquired by Employee in confidence. In consideration of the obligations undertaken by the Company herein, the employee will not, at any time, during or after Employee’s employment hereunder, reveal, divulge or make known to any person, any Confidential Information acquired by Employee during the course of Employee’s employment. The provisions of this Section 9 shall survive Employee’s employment hereunder for a period of three years. Section 11.Miscellaneous. 11.1Assignments. Neither Employee nor the Company may assign or delegate any of their rights or duties under this Agreement without the express written consent of the other. -3- 11.2Entire Agreement.This Agreement constitutes and embodies the full and complete understanding and agreement of the parties with respect to the employee’s employment by the Company, supersedes all prior understandings and agreements, whether oral or written, between the employee and the Company, and shall not be amended, modified or changed except by an instrument in writing executed by the party to be charged. The invalidity or partial invalidity of one or more provisions of this Agreement shall not invalidate any other provision of this Agreement.No waiver by either party of any provision or condition to be performed shall be deemed a waiver of similar or dissimilar provisions or conditions at the same time or any prior or subsequent time. 11.3Binding Effect.This Agreement shall inure to the benefit of, be binding upon and enforceable against, the parties hereto and their respective successors, heirs, beneficiaries and permitted assigns. 11.4Headings.The headings contained in this Agreement are for convenience of reference only and shall not affect in any way the meaning or interpretation of this Agreement. 11.5Notices. All notices, requests, demands and other communications required or permitted to be given hereunder shall be in writing and shall be deemed to have been duly given when personally delivered, sent by registered or certified mail, return receipt requested, postage prepaid, or by private overnight mail service to the party at the address set forth above or to such other address as either party may hereafter give notice of in accordance with the provisions hereof. Notices shall be deemed given on the sooner of the date actually received or the third business day after sending. 11.6Governing Law.This Agreement shall be governed by and construed in accordance with the laws of the State of New York without giving effect to such State's conflicts of laws provisions and each of the parties hereto irrevocably consents to the jurisdiction and venue of the federal and state courts located in the State of New York. 11.7Counterparts.This Agreement may be executed simultaneously in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one of the same instrument. -4- IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date set forth above. MONTALVO SPIRITS, INC. By: Alex Viecco, Chairman EMPLOYEE By:
